Citation Nr: 9913196	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right little finger.

4.  Entitlement to service connection for degenerative 
changes of the cervical and thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March to November 
1967.

The instant appeal as to the varicose veins claim arose from 
an April 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which denied a claim for an increased rating for 
varicose veins.  The instant appeal as to the right little 
finger claim arose from a July 1996 rating decision which 
denied a claim for an increased rating, and the instant 
appeal as to the degenerative changes claim arose from an 
August 1996 rating decision which denied a claim for service 
connection for degenerative changes of the cervical and 
thoracolumbar spine.  By rating decision dated in March 1998, 
a separate 10 percent evaluation for each leg was granted for 
the veteran's varicose veins.  The bilateral varicose vein 
disorder had previously been rated as a single 10 percent 
disability.  Since this claim has not been withdrawn, an 
increased rating above 10 percent for each leg remains at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

The claims for entitlement to an increased rating for 
residuals of a fracture of the right little finger and for 
entitlement to service connection for degenerative changes of 
the cervical and thoracolumbar spine are discussed in the 
REMAND section below which follows the ORDER in this case.


FINDINGS OF FACT

1.  The appellant's service-connected varicose veins of the 
right leg are currently manifested by mild to moderate 
varicose veins; extensive spider veins in the right ankle and 
foot and occasional spider veins in the right thigh; and mild 
to moderate stasis dermatitis in the distal third of the 
right leg.  There is no evidence of venostasis ulceration, 
superficial thrombophlebitis, phlebosclerosis, or acute or 
chronic edema.

2.  The appellant's service-connected varicose veins of the 
left leg are currently manifested by complaints of 
intermittent pain and swelling below the knees relieved by 
elevation; innumerable spider veins around the left ankle and 
foot; saccular, dilated, and tortuous varicosities; an 
occasional spider vein on the left thigh; and mild to 
moderate stasis dermatitis in the distal third of the right 
leg.  There is no evidence of old or new stasis ulceration, 
no evidence of acute or chronic edema, and no evidence of 
superficial thrombophlebitis or phlebosclerosis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997 & 1998).

2.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Several VA 
examinations were performed pursuant to the appellant's claim 
for benefits.  In addition, private medical records, all 
available service medical records, and recent VA treatment 
records have been obtained.  He has not asserted and there is 
nothing in the record that shows that there are missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a), has 
been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).  After a careful review of the evidence of 
record, it is found that increased evaluations for the 
service-connected varicose veins are not warranted.  

By rating decision dated in February 1968 the veteran was 
service-connected for bilateral varicose veins and a 10 
percent rating was assigned.  The rating decision noted that 
the veteran had varicose veins in service.  A review of 
records dated between 1968 and 1994 showed that the veteran 
complained of pain in the legs with prolonged standing and 
that his symptoms were worse in the left leg than in the 
right.  However, an April 1984 VA examination found no 
clinical evidence of varicose veins.

The veteran filed the present claim for increase in November 
1994.  He reported deep circulation involvement and stated 
that the veins had to be removed bilaterally.  He also stated 
that he lost his job and took a "lesser job" as a result of 
the varicose veins.  A December 1994 blood flow lab report 
showed that the proximal left lesser saphenous vein from the 
popliteal vein was incompetent with reflux into tributaries 
over the proximal medial leg and the distal lateral thigh.  
Large, superficial varicosities were noted in a January 1995 
record.

Records from the Miami, Florida, VA Medical Center (MC) show 
that the veteran was hospitalized from March 1, 1995, to 
March 3, 1995, for elective vein ligation of the left leg; 
however, the operation was not performed due to a very tight 
operating room schedule.  The hospitalization records show 
that there was no edema or swelling in the lower extremities 
and that there were varicosities in the calves and ankles.

When the veteran was contacted to reschedule the surgery in 
late March 1995, his wife indicated that he had resumed 
working and would contact the VAMC when he wished to 
reschedule the surgery.  A July 1995 record indicated that 
the surgery had been rescheduled and was again canceled.  A 
September 1995 record from the veteran's former employer 
indicated that it was hoped the veteran was "feeling 
better" and that since the employer had not "heard anything 
from you in quite some time, we're assuming that you aren't 
returning to work."

An October 1995 VA outpatient record noted that the veteran 
reported he had lost his job because he had not had the 
varicose vein surgery.  In November 1995 his left leg was 
noted to be swollen.  In December 1995 the veteran was 
involved in a motor vehicle accident and complained of lower 
extremity pain.  A February 1996 record noted that the 
veteran complained of weakness in his legs which was 
attributed to a spine disorder.  Several records from VA 
physicians indicated that the veteran's cervical arthritis 
hampered his ability to walk.  A February 1996 vascular 
surgery outpatient record noted that the veteran had 
symptomatic varicose veins bilaterally over the back of the 
calves and that stockings were providing no relief.  Blood 
flow reports were noted which showed no deep vein thrombosis.  

In a March 1996 written statement the veteran reported that 
he was using a cane and had lost his job because he could not 
stand, walk, or sit, due to the increased severity of his 
varicose veins.  A March 1996 VA examination report noted 
that the veteran's complaints of pain and weakness in the 
legs were assessed as spinal stenosis and Guillain-Barre 
syndrome.  An April 1996 record noted that the veteran 
reported that he had to elevate his left leg "almost all the 
time."

A May 1996 vascular surgery record noted bilateral varicose 
veins from the knees down.  Swelling, throbbing and pain was 
reported in the left lower extremity from the knee down.  
Some skin changes were also noted.  No interaction was 
scheduled as the veteran was planning neck surgery.  A May 
1996 evaluation by a private physician noted that the veteran 
complained of lymphedema but denied a history of deep venous 
occlusive disease or thrombophlebitis.  His treatment 
consisted of over-the-counter support stockings, occasional 
leg elevation, and no medication.

Vascular examination of the lower extremities revealed that 
the most of the pulses were +2 with dorsalis pedis pulse +1.  
The right leg had scattered, mild reticular venous 
varicosities and spider telangiectasis.  Throughout the left 
lower extremity were similar finding with the addition of a 
cluster of venous varicosities on the superior aspect of the 
posterior calf.  All varicosities were benign in appearance. 

During his September 1996 personal hearing the veteran 
testified that elevating his leg relieved symptoms of pain 
and swelling due to the varicose veins.  He stated that the 
support stockings he was prescribed were not improving his 
symptoms very much.  He also stated that he left his job as a 
service writer and warranty administrator because he could no 
longer perform the standing and walking that his job 
required.

In October 1996 the veteran underwent a VA examination.  He 
reported bilateral varicose veins, left greater than right.  
The veteran also complained of varying degrees of cramping, 
throbbing, and swelling in the left leg.  The latter 
complaints disappeared almost entirely with elevation of the 
left lower extremity over heart level.  The veteran denied 
any surgery or sclerosing therapy, and he also denied ever 
having had a complication due to the varicose veins.  He 
stated that support hose had provided some relief.

Physical examination revealed a 4 inch segment of mildly to 
moderately tortuous and dilated varicose veins lying 
posteromedially.  Extensive spider veins were present on the 
medial and lateral aspects of the left ankle and left hind 
foot.  There was no tenderness related to the varicosities.  
There was no evidence of acute or chronic superficial 
thrombophlebitis of the left leg, and there was no evidence 
of acute or brawny edema of the left leg.  There was no 
evidence of any venostasis or dermatitis or acute or chronic 
venostasis ulceration of the left leg.  The left ankle and 
calf had a slightly greater circumference than their 
counterparts on the right.  There was "but a mere smattering 
of mild, uncomplicated, minimally dilated, superficial 
veins" on the left leg.  

As regards the right leg, there were "but a few, 
nondescript, uncomplicated, prominent, superficial veins 
appearing on the right leg."  There was also no objective 
evidence which suggested the presence of any complicating 
factor commonly associated with varicose veins. 

The veteran complained of left leg pain in January 1997, and 
a March 1998 record noted varicosities in both lower 
extremities.  In the latter record, leg weakness and pain was 
attributed to Guillain-Barre syndrome and cervical and lumbar 
spine disorders.

In June 1998 the veteran underwent another VA examination.  
He reported occasional swelling from the feet to the knees.  
There were innumerable spider veins around the left ankle and 
foot.  Varicosities were present to a much greater degree on 
the left than on the right.  They tended to be saccular, 
dilated, and tortuous.  There was an occasional spider vein 
on the left thigh.  A mild to moderate degree of stasis 
dermatitis was present in the distal third of the right leg.  
The left leg showed no evidence of old or new stasis 
ulceration, no evidence of acute or chronic edema, and no 
evidence of superficial thrombophlebitis or phlebosclerosis.  

The right leg was observed to have varicose veins to a mild 
to moderate degree.  Extensive spider veins were present in 
the right ankle and foot and there was a rubrocyanotic hue in 
this area.  Occasional spider veins were present in the 
medial aspect of the right thigh.  A mild to moderate degree 
of stasis dermatitis was present in the distal third of the 
right leg.  There was no evidence of venostasis ulceration, 
superficial thrombophlebitis, phlebosclerosis, or acute or 
chronic edema.  The circumferences of the calves were equal.  

Initially, the Board notes that the pertinent regulations 
governing evaluations for varicose veins were recently 
amended, effective January 12, 1998.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

Prior to certifying the case to the Board, the RO 
readjudicated the appellant's claim with consideration of the 
amended rating criteria for varicose veins.  Based on the all 
of the above cited evidence, including the most recent VA 
examination, the RO concluded that a separate 10 percent 
evaluation for each leg was warranted under the amended 
criteria.

Prior to January 12, 1998, the criteria for 10, 20, 30, 40, 
50, and 60 percent ratings for varicose veins were as 
follows:

Moderate; varicosities of superficial 
veins below the knees, with symptoms of 
pain or cramping on exertion:
	Bilateral or unilateral [10 percent]

Moderately severe; involving superficial 
veins above and below the knees, with 
varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. 
[centimeter(s)] in diameter, with 
symptoms of pain or cramping on exertion; 
no involvement of the deep circulation:
	Bilateral [30 percent]
	Unilateral [20 percent]

Severe; involving superficial veins above 
and below the knees, with involvement of 
the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and 
sacculation, with edema and episodes of 
ulceration; no involvement of the deep 
circulation:
	Bilateral [50 percent]
	Unilateral [40 percent]

Pronounced; unilateral or bilateral, the 
findings of the severe condition with 
secondary involvement of the deep 
circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation:
	Bilateral [60 percent]
	Unilateral [50 percent]

38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  The old 
regulations also provided that severe varicosities below the 
knee, with ulceration, scarring or discoloration and painful 
symptoms will be rated as moderately severe.  Note following 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  As amended, 
the regulation reads:

Intermittent edema if extremity or aching 
and fatigue in leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery.  [10 percent]

Persistent edema, incompletely relieved 
by elevation of extremity, with or 
without beginning stasis pigmentation or 
eczema.  [20 percent]

Persistent edema and stasis pigmentation 
or eczema with or without intermittent 
ulceration.  [40 percent]

Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration.  [60 
percent]

With the following findings attributed to 
the effects of varicose veins:  Massive 
boardlike edema with constant pain at 
rest.  [100 percent]

38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).  In addition, 
the Note following the Diagnostic Code states that "[t]hese 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable."

Application of the old and amended regulations shows that 
medical evidence as to the severity of the veteran's service-
connected varicose veins is not sufficient to support a 
finding of functional impairment which is greater than 10 
percent under the old criteria or is greater than separate 10 
percent ratings under the new criteria.  

The evidence of record shows moderate symptoms under the old 
criteria.  The veteran complained of pain with exertion, and 
there were varicosities of superficial veins below the knees.  
The old rating schedule dictated that for bilateral varicose 
vein disabilities the maximum rating is 10 percent if there 
is no involvement of veins above the knee, unless there is 
evidence of ulceration, scarring, or discoloration in 
addition to painful symptoms.  The October 1996 VA 
examination report clearly stated that there was no evidence 
of venostasis, dermatitis, or acute or chronic venostasis 
ulceration.  Even the more symptomatic leg showed "but a 
mere smattering of mild, uncomplicated, minimally dilated, 
superficial veins."  Findings were similar at the time of 
the June 1998 examination.

The Board finds that the preponderance of the evidence of 
record demonstrates that the criteria for the next higher 
schedular evaluation of 30 percent under the old regulations 
have not been met.  The evidence did not show bilateral 
moderately severe symptoms or severe symptoms below the knee.  
There was no medical evidence of involvement of superficial 
veins above the knee except for an occasional spider vein on 
the thighs noted during the June 1998 examination report.  
The October 1996 VA examination report did not describe any 
involvement above the knee.  In addition, there was no 
evidence of varicosities of the long saphenous ranging in 
size from 1 to 2 cm. in diameter.

Likewise, the evidence in the claims folder shows that an 
increase in the current evaluation under the new diagnostic 
criteria is not appropriate.  The veteran has intermittent 
edema.  He has reported that edema is occasional, and the 
medical evidence reveals that edema is only occasionally 
noted on physical examination.  He has also indicated that 
his symptoms are relieved by compression hosiery and by 
elevation of the extremity.

The medical evidence in the file does not reflect a degree of 
impairment due to varicose veins which "more nearly 
approximates" the criteria for a higher percent evaluation 
under new Diagnostic Code 7120.  38 C.F.R. § 4.7 (1998).  
Specifically, with respect to the criteria for a 20 percent 
rating for either leg, the medical evidence of record does 
not show persistent edema.  The most recent VA examination in 
June 1998 found "no evidence of edema, acute or chronic" in 
either leg.  Further, the evidence of record does not show 
that persistent edema is incompletely relieved by elevation 
of the extremity.  The October 1996 VA examination report 
clearly stated that the veteran reported that his complaints 
of cramping, throbbing, and swelling "disappear almost in 
their entirety when he would elevate the left lower extremity 
. . . ."  Again, that examiner found no evidence of acute or 
brawny edema.

In addition, the Board does not find the failure to submit 
this case for consideration of an extraschedular evaluation 
to be in error.  38 C.F.R. § 3.321(b) (1998).  In conclusion, 
it is found that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for varicose 
veins of the left and right legs.


ORDER

Claims for increased evaluations for varicose veins of the 
left and right legs are denied.


REMAND

The appellant contends, in substance, that his residuals of a 
fracture of the right little finger include pain, limitation 
of motion, swelling, and an inability to use the hand for 
fine motion.  He testified during his September 1996 personal 
hearing that he had difficulty writing and that he frequently 
dropped items.  A February 1996 occupational therapy 
assessment of the right hand also noted deficits in strength.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).

VA has a duty to acknowledge and consider all regulations, 
including Diagnostic Codes, which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
This evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

The veteran's service-connected right little finger 
disability was last examined by VA on October 22, 1996.  
Although the examiner noted numerous objective findings, the 
examination report did not address pain on motion of the 
right little finger, and in particular whether there was 
additional motion lost due to pain on use of the right little 
finger or during exacerbation of the disability.  

The Board reminds the appellant that 38 C.F.R. § 3.655 
requires the dismissal of a claim for an increased rating 
where the veteran fails to report for a scheduled examination 
deemed to be necessary by VA.

The Board notes that the October 1996 VA examination report 
noted that the veteran was "scheduled for a neurological 
evaluation and nerve conduction studies on 10-29-96."  These 
reports are not of record and might assist the Board in its 
determination of the issue in this case.

A September 1967 service hospitalization record noted that X-
rays of the thoracolumbar spine showed "osteoarthritic 
lipping and wedging . . . anteriorly at several spaces."  
That record diagnosed thoracolumbar kyphoscoliosis probably 
secondary to untreated Scheuermann's disease (adolescent 
kyphosis).  Service connection was denied for thoracolumbar 
kyphoscoliosis secondary to untreated Scheuermann's disease 
in a February 1968 rating decision as it was determined to be 
a constitutional or developmental abnormality and therefore 
not a disability under applicable VA law.

An April 1984 VA X-ray report also revealed degenerative 
arthritic changes of the thoracic and lumbar spine.  December 
1995 VA treatment records indicate that the veteran fell and 
that he subsequently complained of back pain.  He may also 
have sustained injuries secondary to a motor vehicle accident 
that month.  The December 1995 records showed, in addition to 
severe degenerative disease in the lumbar spine and 
degenerative disease in the thoracic spine, osteophytic 
changes in the cervical spine and severe spinal stenosis.

Based on the medical evidence of record, the Board deems that 
the present record provides an inadequate basis upon which to 
render a decision on the issue of service connection for 
degenerative changes of the cervical and thoracolumbar spine 
and that a new VA examination which includes a review of the 
evidence of record and provides an opinion as to the etiology 
of any current degenerative changes of the cervical and 
thoracolumbar spine would assist the Board in its 
adjudication of this claim.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should contact the Miami VAMC 
and request that they provide the copies 
of the veteran's treatment records 
between May 1996 and January 1997, in 
particular a neurological evaluation and 
nerve conduction studies scheduled for 
October 29, 1996.  In addition, the RO 
should request the veteran to provide the 
RO with information regarding any 
evidence of current or past treatment for 
his right little finger or degenerative 
changes of the cervical and thoracolumbar 
spine that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  The RO should in particular make 
an effort to obtain VA treatment records 
developed since January 1998.  Any such 
records should then be associated with 
the VA claims folder.

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a complete VA examination in 
order to fully assess the current nature 
and degree of severity of his service-
connected right little finger disorder.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including diagnostic 
radiography such as x-rays, MRI, and CT 
scans which the examiner deems necessary.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
clearly identify all right little finger 
pathology which is associated with the 
veteran's service-connected right little 
finger disorder.  To the extent that any 
right finger pathology is a result of a 
nonservice-connected disorder, the 
examiner should so state.  With respect 
to the functioning of the veteran's right 
little finger, attention should be given 
to the presence or absence of pain, any 
limitation of motion, swelling, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); 
See 38 C.F.R. § 4.40 (1998).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during flare-ups.  
The examiner is requested to comment on 
the degree of limitation on normal 
functioning caused by pain.  Range of 
motion testing should be conducted.  The 
examiner should also indicate the normal 
range of motion for the areas tested and 
how the veteran's range of motion 
deviates from these norms.  The examiner 
should render an opinion as to the effect 
the veteran's service-connected right 
little finger disability has upon his 
ability to maintain substantially gainful 
employment.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
right little finger pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The RO should afford the veteran a VA 
examination in order to obtain an opinion 
regarding the relationship between the 
currently diagnosed degenerative changes 
of the cervical and thoracolumbar spine 
and his nonservice-connected 
thoracolumbar kyphoscoliosis secondary to 
untreated Scheuermann's disease.  He 
should also provide an opinion regarding 
the relationship between the currently 
diagnosed degenerative changes of the 
cervical and thoracolumbar spine and the 
osteoarthritis found in service.  The 
examiner is also requested to provide an 
opinion as to the relationship between 
the currently diagnosed degenerative 
changes of the cervical and thoracolumbar 
spine and his falling injury in December 
1995.  All tests deemed necessary by the 
examiner should be conducted, including 
diagnostic radiography such as X-rays, 
MRI, and CT scans.  The examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The veteran's complete claims folder and 
a copy of this remand must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports do not include 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(1998).

Thereafter, the originating agency shall readjudicate the 
claim and should determine whether the appellant's claims may 
now be allowed.  If not, provide the appellant and his 
representative, if applicable, with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process. 
The Board intimates no opinion as to the final outcome 
warranted as to the issues that are the subject of this 
REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

